Citation Nr: 1731637	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  02-01 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a compensable rating for right eye pterygium (residuals).

2.  Entitlement to service connection for conjunctivitis of the right eye, to include as secondary to right eye pterygium.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for a left knee disorder.

5.  Entitlement to service connection for a right foot disorder.

6.  Entitlement to service connection for left foot disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Schulman, Counsel


INTRODUCTION

The Veteran served on active duty from August 1958 to August 1961.  

The matters of entitlement to a compensable rating for a right eye pterygium and entitlement to service connection for conjunctivitis of the right eye were last before the Board of Veterans' Appeals (Board) in December 2015, on appeal from decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, in August 2012 and July 2001 respectively.

In September 2003, the Veteran appeared at a hearing on the issue of service connection for a right eye disorder before an Acting Veterans Law Judge who has since retired from the Board.  Subsequently, in August 2015, VA afforded the Veteran a new hearing on the same issue, before the undersigned.  Transcripts of both hearings have been associated with the record.

At the time of the most recent hearing, the RO had not yet associated the Veteran's Form 9 with the claims file, and thus testimony was not taken on the issue of entitlement to a compensable rating for service-connected right eye pterygium residuals, to include conjunctivitis.  Given that the issues on appeal relating to the right eye are intertwined, the Board ordered in December 2015 that VA should schedule the Veteran for, and appropriately notify him and his representative of, a new Board hearing.  The RO attempted to schedule the Veteran for a hearing; however, in March 2016 he decided "another hearing is neither desired nor necessary."  The Board finds that the RO substantially complied with the Board's remand directive.  See Stegall v. West, 11Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

The issue of entitlement to service connection for a left eye disorder was raised by the Veteran in a statement received by VA in April 2012, but this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Supplemental Statement of the Case 

The Veteran's file indicates that in April 2016, a "draft [supplemental statement of the case]" was completed and awaiting review by a Decision Review Officer.  However, the most recent statements of the case of record were produced in January 2014 on the matter of an evaluation of right eye pterygium, and in August 2011 on the matter of service connection for conjunctivitis of the right eye.  Since that time, evidence, including approximately 300 pages of relevant VA treatment records, has been added to the claims file without initial consideration by the AOJ.

Because the Veteran's substantive appeal regarding the evaluation of right eye pterygium was received after February 2013, evidence related to that claim is subject to initial review by the Board.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7015(e)(1).  However, these matters are inextricably intertwined, and the Board cannot separately consider entitlement to a compensable evaluation for right eye pterygium at this time.

Accordingly, remand is necessary for initial consideration of the evidence added to the claims file since and issuance of a supplemental statement of the case on both matters relating to the right eye currently on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2016).

Statement of the Case

In November 2015, the RO denied the Veteran's claims of service connection for disorders of the right and left knees, and right and left feet.  Thereafter, in December 2015, the VA received the Veteran's timely notice of disagreement with that decision.  As the RO has not yet issued a statement of the case addressing the Veteran's claims of entitlement to service connection, the Board must remand these matters for the RO to issue a statement of the case and to provide the Veteran an opportunity to perfect an appeal of these claims.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The RO should review the entire record as it relates to claims for a compensable rating for right eye pterygium, and entitlement to service connection for conjunctivitis of the right eye, to include as secondary to right eye pterygium.  If any of the aforementioned benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

2.  The RO must issue a statement of the case and a notification of the Veteran's appellate rights on the issue of entitlement to service connection for disorders of the right and left knees, and right and left feet.  The Veteran is reminded that to vest jurisdiction over this issue with the Board, a timely substantive appeal must be filed. 38 C.F.R. § 20.202 (2016). If the Veteran perfects an appeal of any of these issues, it must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRIANNE OGILVIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

